Citation Nr: 0604359	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-06 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in the amount of Dependency and 
Indemnity Compensation (DIC) payable under the provisions of 
38 U.S.C.A. § 1311 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1961.  His surviving spouse is the appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to an increase in DIC 
benefits pursuant to 38 U.S.C.A. § 1311 (enhanced DIC).  The 
appellant perfected an appeal of that decision.  For good 
cause shown, her motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

The appellant testified before the RO in May 2002 and before 
the Board in May 2003.  The appeal was previously before the 
Board in October 2003, at which time the Board remanded the 
case for additional development.  That development has been 
completed and the case returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In a December 1972 rating decision the RO increased the 
veteran's disability rating for schizophrenic reaction from 
70 to 100 percent, effective November 1, 1972.

2.  Based on the results of one psychiatric examination, in a 
September 1981 rating decision the RO reduced the rating for 
schizophrenic reaction from 100 to 70 percent, effective 
December 1, 1981.

3.  The veteran submitted a notice of disagreement with the 
September 1981 rating reduction in October 1981, which 
remained pending and unresolved at the time of his death in 
February 1984.

4.  In an April 1986 rating decision the RO determined that a 
service-connected disability materially contributed to cause 
the veteran's death, and awarded DIC benefits to the 
appellant at the standard rate effective February 1, 1984.

5.  Because the September 1981 rating reduction was not in 
accordance with 38 C.F.R. § 3.344, the rating reduction was 
void ab initio.

6.  The veteran was entitled to receive compensation for a 
service-connected disability (schizophrenic reaction) that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding his death.

7.  The appellant was married to the veteran since 1953.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC are met.  
38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 3.5(e) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In a January 2004 notice the RO informed the appellant of 
VA's duty to assist her in developing the evidence in support 
of her claim.  The RO also informed her of the information 
and evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the appellant of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Quartuccio, 16 Vet. App. at 187.

In the January 2004 notice the RO incorrectly informed the 
appellant of the evidence needed to establish entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318, rather than 
enhanced DIC in accordance with 38 U.S.C.A. § 1311.  In the 
June 2002 statement of the case, however, the RO informed her 
of the provisions of 38 U.S.C.A. § 1311.  In addition, in her 
multiple statements and hearing testimony the appellant has 
made it clear that she is fully versed in the requirements 
for establishing entitlement to enhanced DIC pursuant to 
38 U.S.C.A. § 1311.  See Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005).  

Although the January 2004 notice was sent following the 
September 2001 decision, the appellant has had more than two 
years following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following issuance 
of the notice the RO received additional evidence and re-
adjudicated the substantive merits of the appellant's claim 
in a November 2004 supplemental statement of the case.  In 
re-adjudicating the claim the RO considered all the evidence 
of record, and in resolving her appeal the Board will also 
consider all the evidence now of record on a de novo basis.  

As will be shown below, the Board's decision is fully 
favorable to the appellant.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice, and any 
defect in the notice, was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005) 
(an error in the adjudicative process is not prejudicial 
unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the appellant obtain the evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  The RO has obtained the 
veteran's service medical records and VA treatment records.  
The appellant provided testimony before the undersigned in 
May 2003, and submitted multiple copies of the veteran's 
service medical and personnel records in support of her 
appeal.  She has not alluded to the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of her claim and that, given the disposition of her 
appeal, no further assistance is warranted.

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (1999).  The amount of DIC 
payable shall be increased if at the time of the veteran's 
death he was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding his death.  Only periods in 
which the veteran was married to the surviving spouse shall 
be considered in making that determination.  38 U.S.C.A. 
§ 1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) (1999).

The Board notes that, subsequent to the appellant's March 
2000 claim for enhanced DIC, the regulations pertaining to 
the definition of "entitled to receive" have been revised 
as the result of multiple court cases.  See 38 C.F.R. § 3.10, 
as amended by Dependency and Indemnity Compensation: 
Surviving Spouse's Rate; Payments Based on Veteran's 
Entitlement to Compensation for Service-Connected Disability 
Rated Totally Disabling for Specified Periods Prior to Death, 
70 Fed Reg. 72,211 (Dec. 2, 2005); 38 C.F.R. § 20.1106 
(2005); Hatch v. Principi, 18 Vet. App. 527 (2004).  Because 
the appellant's claim was submitted prior to the regulatory 
revisions, her claim must be adjudicated by applying the law 
previously in effect.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005) (VA does not have statutory authority to make 
any regulation retroactive that restricts entitlement).

According to the law in effect in March 2000, a claimant 
pursuing enhanced DIC benefits under 38 U.S.C. § 1311(a)(2) 
had the right to obtain a determination as to whether the 
deceased veteran hypothetically would have been entitled to 
receive compensation based on a total disability rating for a 
continuous period of at least eight years immediately 
preceding death.  See Hix v. Gober, 12 Vet. App. 138, 141 
(1999), aff'd 225 F.3d 1377 (Fed. Cir. 2000).

Factual and Procedural Background

The documents in the claims file show that service connection 
for schizophrenic reaction has been in effect since April 
1961, and rated as at least 10 percent disabling since then.  
In a December 1972 rating decision the RO increased the 
rating for schizophrenic reaction from 70 to 100 percent, 
effective November 1, 1972.  In that rating decision the RO 
also determined that the veteran was not competent for VA 
benefit purposes.  

The RO provided him a VA psychiatric examination in August 
1981 in conjunction with his claim to re-establish his 
competency.  The VA examiner in August 1981 found that his 
psychiatric disability was no more than moderate, and that he 
was competent to handle his VA benefits.  During that 
examination the veteran reported that he had not received any 
psychiatric treatment for the previous five or six years.  
Based on the results of the August 1981 VA examination, in a 
September 1981 rating decision the RO found that the veteran 
was competent for VA benefit purposes.  The RO also reduced 
the disability rating for schizophrenic reaction from 100 to 
70 percent, effective December 1, 1981.

In October 1981 the veteran submitted a statement in which he 
clearly expressed disagreement with the rating reduction.  He 
also indicated that he was claiming entitlement to a total 
rating based on individual unemployability, to which he could 
be entitled based on the 70 percent rating.  In response to 
that statement the RO requested his current VA treatment 
records, which were negative for any psychiatric treatment, 
and provided him another VA examination in March 1982.  Based 
on the results of the March 1982 examination, the RO reduced 
the disability rating for the psychiatric disorder from 70 to 
50 percent, effective June 1, 1982.

The VA treatment records show that the veteran was found to 
have acute lymphocytic leukemia in August 1983, for which he 
was hospitalized in November 1983.  He remained hospitalized 
until his death in February 1984.  At the time of his death 
service connection was in effect for schizophrenic reaction, 
rated as 50 percent disabling; varicose veins, rated at 
10 percent; and a thyroidectomy scar and healed fracture of 
the left navicular bone, both rated as non-compensable.  He 
had a combined rating of 60 percent in effect since June 
1982.

Subsequent development resulted in a grant of service 
connection for hypertension.  An autopsy revealed that heart 
disease materially contributed to cause his death, and in an 
April 1986 rating decision the RO found that the heart 
disease was related to the service-connected hypertension, 
and granted service connection for the cause of his death.  
The RO awarded DIC benefits to the appellant, who married the 
veteran in 1953, at the standard rate with an effective date 
of February 1, 1984.

Analysis

In statements beginning in July 1992 the appellant asserted 
that the veteran should have been receiving benefits based on 
a 100 percent rating since his separation from service.  In a 
March 2000 statement she expressly claimed entitlement to 
enhanced DIC based on the veteran having been entitled to 
receive compensation based on a disability rating at 
100 percent for the eight years prior to his death.

As an initial matter the Board notes that the veteran 
submitted a notice of disagreement with the September 1981 
rating decision, to which the RO did not respond prior to his 
death.  For that reason the rating reduction did not become 
final, and remained pending at the time of his death in 
February 1984.  See Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (if the RO did not furnish the veteran a statement of 
the case subsequent to the filing of a notice of 
disagreement, the prior decision did not become final).

According to the regulation in effect in September 1981, if 
the disability rating had been in effect for five years or 
longer and the disability was subject to temporary or 
episodic improvement, such as a psychiatric disorder, the 
disability could not be reduced on any one examination unless 
all the evidence clearly showed that material improvement was 
demonstrated.  38 C.F.R. § 3.344 (1981).  If a rating 
reduction was effectuated without meeting the requirements of 
38 C.F.R. § 3.344, the rating reduction is void ab initio and 
will be set aside.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).  In order to reduce a disability rating, the 
preponderance of the evidence must show that a reduction is 
warranted.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

The rating reduction in September 1981 was based on the 
results of a single examination, without reference to any 
other medical evidence.  In reducing the disability rating 
the RO did not refer to or analyze the requirements of 
38 C.F.R. § 3.344, or consider the established history of the 
severity of the psychiatric impairment, which included 
multiple hospitalizations and suicide attempts.  For these 
reasons the Board finds that the September 1981 reduction of 
the disability rating for schizophrenic reaction from 100 to 
70 percent was not in accordance with 38 C.F.R. § 3.344, and 
is void ab initio.

Because the rating reduction is void, the veteran was 
entitled to receive disability compensation based on a 
100 percent rating for schizophrenic reaction from November 
1, 1972, until his death in February 1984.  For that reason 
the requirements of 38 U.S.C.A. § 1311(a)(2) are met, and the 
appellant is entitled to DIC at the enhanced rate.




ORDER

Entitlement to enhanced DIC benefits under the provisions of 
38 U.S.C.A. § 1311 is granted.




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


